 THE HALSEY W. TAYLOR COMPANYIncluded425APPENDIX-ContinuedExcludedIAllowed to vote subject tochallengeDepartment 543Typists.Production planners.Secretary, departmentSecretary-stenographers.Assistant productionhead.Senior engineering clerks.planners.Program schedulers.Keypunch operators.Production schedulers.Supervisor, shopProduction control clerks.Supervisor, lift-truckschedules.Production coordinators.operators.Contract print machineSupervisor, productionoperators.stores.Machine load coordinators.Supervisor, productionschedulers.Supervisor, productioncontrol.Supervisor, productionplanners.General supervisor, pro-duction planning andcontrol.Storekeeper, productionstores.Foreman, shopexpediters.Foreman, warehouseand receiving.The HalseyW. TaylorCompanyandUnited Steelworkers ofAmerica,AFL-CIO.Case No. 8-CA-3118.December 12, 1963DECISION AND ORDEROn September 9, 1963, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].145 NLRB No. 43. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,'and recommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.21The Trial Examiner found, and we agree,that the Respondent knew that Weekley wasengaged in a concerted activity when he made the protest for which he was discharged.We therefore find it unnecessary to pass upon the Trial Examiner's comments to the effectthat such knowledge is immaterial in finding a violation of Section 8(a) (1) in this case.Y The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,The Halsey W. Taylor Company, its officers, agents,successors, andassigns, shall:The Recommended Order is further amended by deleting the words"his" in paragraphnumbered 1(a).The notice appended to the Trial Examiner's Decision is hereby amended by deleting theparagraph stating that"All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filedon April 5,1963,1by UnitedSteelworkersof America, AFL-CIO, herein called the Steelworkers,against The Halsey W.Taylor Company,hereincalled the Respondent,the General Counsel issued a complaint alleging Respondentviolated Section 8(a)(1) ofthe Act bydischarging an employee named Keith R.Weekley on March 28, 1963. The answer of Respondent admitted the dischargebut denied the commission of any unfair labor practice.This proceeding,with all parties represented,was heardbefore TrialExaminerJohn F.Funke at Warren, Ohio,on August15, 1963.At the conclusion of the hearing the parties were given until September5 to filebriefs.Briefs were received from the General Counsel and Respondent on Sep-tember 3.Upon the entire record in this case, and from my observation of the witnesses,I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a corporation organized under the laws of the Stateof Ohio andhaving its principal place of businessatWarren, Ohio.It is engaged in the manu-facture,sale, and distributionof watercoolers,drinkingfountains,and cooler parts.In the courseof its businessRespondentsells and shipsgoods valuedin excess of$50,000 annuallyto places outsidethe State of Ohio.I find Respondent is engaged in commercewithin themeaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Steelworkers is a labor organization within the meaning of Section 2(5)of the Act.1 Unless otherwise noted all dates refer to 1963. THE HALSEY W. TAYLOR COMPANYIII.THE ALLEGED UNFAIR LABOR PRACTICES427A. The factsKeith Weekley was employed by the Respondent in its packing department fromSeptember 1962 until March 28, 1963.On that date he was discharged by Howard0. Bartlett, vice president of Respondent, for insubordination.According to Weekley on the day before his discharge he had been working whenanother employee, James Bartlett, remarked to him their foreman, Paul Currington,was working.Currington heard the remark and came over to Weekley and askedwhat harm it did for him to work and also asked how he (Weekley) would like tostand around for 8 hours doing nothing.Weekley's reply was that he had not madethe remark but that he would probably enjoy doing nothing.About 5 minutes laterWeekley passed Currington on his way to the restroom and told him that he hadmentioned to the classifier 2 that he (Currington) was stealing work from the otheremployees in the department.Currington reported this conversation with Weekley and directly as a result of itWeekley was discharged the next day by Bartlett.According to Weekley, and Icredit his testimony, Bartlett told him, when he asserted that his work record wasgood, "The work record had no basis to it. I was insubordinate.The only reasonIwas arguing with the foreman that I was trying to secure more overtime for themen and myself."Weekley had been a member of the Steelworkers' organizing committee during itscampaign to become bargaining representative of the plant during October andNovember 1962.During this period and thereafter Weekley had conversations withother employees 3 regarding working foremen since it reduced the work volume forthe employees and necessarily reduced their overtime.Weekley agreed that hewould speck to his foreman, Currington, when he observed him working.B.ConclusionsThe issue presented is a neat and narrow one requiring little explication. I findthatWeekley, in making his protest to Currington, engaged in protected concertedactivity.4I further find that his discharge was the result of this protest and that,although it is not material to the finding of a violation,5 Bartlett knew that theprotest was voiced on behalf of others as well as Weekley himself.The dischargewas, therefore, in violation of Section 8(a)(1) of the Act regardless of the factthat it was made during working time .6IV. THE REMEDYHaving found that the Respondent has engaged in an unfair labor practice, I shallrecommend that it cease and desist therefrom and take certain affirmative actionto effectuate the policies of the Act.Having found that Respondent discriminated against Keith Weekley by discharg-ing him on March 28, 1963, in violation of the Act, I shall recommend that it makehim an immediate offer of reinstatement to his former or substantially equivalentposition,without prejudice to his seniority status or other rights and privileges.I shall further recommend that Respondent make Weekley whole for any loss ofpay he may have suffered by reason of said discrimination against him by thepayment of a sum of money equal to the amount he would normally have earned2 Sometime during March Weekley had spoken with a representative of a managementconsultant firm employed to set up job descriptions and classificationWeekley told therepresentative his foreman worked and was told that a recommendation would be madethat foremen not work.sWeekley's testimony Is supported by that of James Abrams and Don Wargo, both ofwhom I credit.*Fant Milling Company, Inc., d/b/a Gladiola Biscuit Company,134 NLRB 591. As tothe rights of unorganized employees seeN.L R B. v. Washington Aluminum Company, Inc.,370 U S. 9.5Unlike Section 8(a) (3), motivation Is not a factor In establishing a violation of Sec-tion 8(a) (1).N.L R.B. v. J. E. McCatron, et al., d/b/a Price Valley Lumber Co., et al.,216 F. 2d 212 (C.A.9) ; Cu8ano d/b/a American Shuffleboard Co. v. N.L R.B.,190 F. 2d898 (C.A. 3).Cf.N.L R.B. v. The Office Towel Supply Company, Incorporated,201 F.2d 838 (CA. 2).6N.L R B. v. Kennametal, Inc.,182 F. 2d 817 (C.A. 7). 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of discharge, less any net earnings during the period, said sum to becomputed in accordance with theWoolworthformula.?Interest at the rate of 6percent per annum on said sum shall also be paid Weekley in accordance with theBoard's decision inIsis Plumbing.8Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.By discharging Keith Weekley for engaging in concerted activity for mutualaid and protection Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of the Act and hasengaged in an unfair labor practice within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practice is an unfair labor practice affecting com-mence within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, it is recommended that the Respondent, The.Halsey W. Taylor Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from discharging or otherwie discriminating against anyemployee for engaging in concerted acitvities for his mutual aid and protection.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act.(a)Offer Keith Weekley immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings he may have suffered inthe manner herein set forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other data convenient for a com-putation of backpay due.(c) Post at its plant at Warren, Ohio, copies of the attached notice marked"Appendix." 9Copies of said notices, to be furnished by the Regional Director forthe Eighth Region, shall, after being duly signed by Respondent, be posted immedi-ately upon receipt thereof, and be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eighth Region, in writing, within 20days from the date of receipt of this Decision, what steps have been taken to complytherewith.107 P. W. WoolworthCompany,90 NLRB 2898IsisPlumbing rk HeatingCo., 138 NLRB 7169 If this Recommended Order is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced by a decree of a UnitedStatesCourt of Appeals, the words "A Decree of the United States Court of Appeals,Enforcingan Order" shall be substituted for the words "A Decision and Order "18 In the event that this Recommended Order is adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 daysfrom thedateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby, notify you that:WE WILL NOT discharge or otherwisediscriminate againstany employee be-cause he engagedin concerted activity for mutual aid and protection. TOP NOTCH MANUFACTURING COMPANY, INC.429WE WILL offer Keith Weekley immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority andother rights and privileges,and make him whole for any loss of pay sufferedas a result of the discrimination against him.All our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization.THE HALSEY W. TAYLOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the. United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio, Telephone No. Main1-4465,if they have any question concerning this notice or compliance with itsprovisions.Top Notch Manufacturing Company, Inc.andGuillermo Aguirre.Case No. 28-CA-924.'December 13, 1963DECISION AND ORDEROn August 16, 1963, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner 2iReferenceto Case No. 28-CB-253 against United Garment Workers of America, Local284, and United Garment Workers of America,AFL-CIO, asit appears in the IntermediateReport, is deleted fromthe case caption,inasmuch as the Trial Examinergranted, withoutobjection,the GeneralCounsel'smotion tosever thatcase and to adjourn the hearingherein pending the effectuation of a settlement agreement.2We hereby -modify thebackpay remedyrecommendedby theTrial Examiner to includepayment of interestat therate of6 percent,as act forth inIsis Plumbing&Heating Co.,138 NLRB 716.145 NLRB No. 44.